Citation Nr: 0728276	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for a left knee 
disability to include as secondary to service-connected 
chondromalacia of the right knee. 

2. Entitlement to service connection for a psychiatric 
disorder, including depressive disorder, to include as 
secondary to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1996 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in February and July 
2004, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2004, in writing, the veteran withdrew her claim of 
service connection for post-traumatic stress disorder.  

The claim of service connection for psychiatric disorder, 
other than post-traumatic stress disorder, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A left knee disability was not affirmatively shown to have 
been present during service; any current left knee pain, 
documented after service, is unrelated to disease, injury, or 
event of service origin; and any current left knee pain is 
not caused or made worse by service-connected right knee 
disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, and a left knee disability is not proximately due to 
or aggravated by the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2003.  The notice included the evidence needed to 
establish secondary service connection, namely, evidence that 
the service-connected disability caused or aggravated the 
disability for which service connection was sought.  
The veteran was also notified that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies, and that she could submit private medical records 
or authorize VA to obtain private medical records on her 
behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability and the effective date of the 
claim). 

To the extent that the notice did not include the degree of 
disability and the effective date of the claim, the notice 
was defective, but as the claim of service connection is 
denied, no disability rating or effective dated can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability and the effective 
date of the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  The veteran was afforded a VA 
examination and the RO obtained a medical opinion.  As there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002).  



Factual Background 

The veteran is service-connected for chondromalacia of the 
right knee, which is rated 10 percent disabling. 

The service medical records disclose that in September 1997 
the veteran suffered a soft tissue injury to the left knee, 
when she hit her knee on a ladder.  The remainder of the 
service medical records, including the report of separation 
examination, contain no complaint, finding, history, or 
treatment of a left knee abnormality.  

After service, VA records disclose a normal left knee by X-
ray in April 2000. 

On VA examination in November 2003, the veteran complained of 
left knee beginning within the year.  The veteran referred to 
a bone scan in June 2003 that reportedly revealed slight 
degenerative joint disease of both knees.  X-rays of the 
knees were negative.  The examiner discussed the bone scan 
with a physician who reported that the scan does not show 
degeneration, but an increase uptake, which could be due to 
inflammation, predegenerative changes, or degenerative 
changes. The examiner reported that the veteran had 
subjective complaints of instability and pain in the left 
knee without objective clinical evidence or radiologic 
evidence of abnormality.  The examiner expressed the opinion 
that there was no evidence suggesting that the left knee 
complaint had been aggravated by the right knee disability.  

Analysis

In September 1997, the veteran was treated for a soft tissue 
injury of the left knee.  There were no other left knee 
complaints or abnormal findings during the remainder of the 
veteran's service, including on separation examination.  The 
single, isolated injury was insufficient to identify a 
permanent left knee disability and there was insufficient 
time to establish chronicity at the time.  

Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, left knee pain was first documented in 2003, 
four years after service.  The period without documented 
complaints of a left knee pain is evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  And although left knee 
pain was documented after service, there is no competent 
medical evidence that links the current left knee pain to an 
injury, disease, or event, resulting in an injury or disease 
during service. 

As for secondary service connection, that is, that the 
service-connected chondromalacia of the right knee caused or 
aggravated the left knee disability, the competent medical 
evidence consists of one VA's physician's opinion that the 
left knee disability was not aggravated by the right knee 
disability.  

As for the veteran's statements, relating her current left 
knee complaints to the service-connected right knee, where as 
here, the veteran is expressing an opinion that involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim because medical causation 
involves medical knowledge of accepted medical principles 
pertaining to the history, manifestation, clinical course, 
and character of an injury or disease process, which is 
beyond the competency of a layperson because such is not 
capable of lay observation.  

As the veteran as a layperson is not competent to offer an 
opinion on medical causation, her statements do not 
constitute favorable evidence to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 



As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish, and as there 
is no favorable medical evidence in this case, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee disability is denied.  


REMAND

On the claim of service connection for a psychiatric 
disorder, other than post-traumatic stress disorder, to 
include as secondary to the service-connected disabilities, 
on VA psychiatric examination in June 2004, the examiner 
expressed the opinion that the veteran's mental disorder was 
not at least as likely as not directly related to her 
military service.  

VA records, dated in September 2004, contain the entry that 
the veteran suffered childhood trauma as well as an injury in 
the service and it is clear that her military service 
aggravated her pre-existing psychiatric condition. 

Inasmuch as the VA examiner in June 2004 did not address the 
question of aggravation under either 38 U.S.C.A. § 1110 or 
38 C.F.R. § 3.310, additional development under the duty to 
assist is needed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a mental health 
professional, preferably a woman if 
available, to determine whether it is at 
least as likely as not that major 
depressive disorder was aggravated by 
service or by the veteran's service-
connected disabilities.  The claims 
folder must be made available to the 
examiner for review.

In formulating the opinion, the examiner 
is asked to comment on the following: 

a. Does the record contain obvious 
evidence, that is, undebatable 
evidence, that the veteran had a 
preexisting psychiatric disorder 
that was not noted on entrance 
examination to service, and, if so, 
was the pre-existing psychiatric 
disorder permanently made worse by 
service or by the service-connected 
disabilities, including orthopedic 
disabilities of the cervical and 
lumbar spine, the right shoulder and 
right knee, and migraine headaches. 

b. If the evidence does not 
obviously support a pre-existing 
psychiatric disability, is the 
current psychiatric disorder made 
worse by the service-connected 
disabilities, including orthopedic 
disabilities of the cervical and 
lumbar spine, the right shoulder and 
right knee, and migraine headaches.

2. After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


